DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on November 16, 2021.
Examiner's Statement of Reason for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Method for Managing Log Generated in Image Forming Apparatus. 
Claims 1, 11 and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a processor to, based on a first event in the image forming apparatus: 
generate first log data regarding the first event, 
store the first log data in the memory,
generate first integrity inspection data regarding the first log data, 
generate a first signature value regarding the first integrity inspection data, and 
control the communication device to transmit the first log data, the first integrity inspection data, and the first signature value to a server device, 
receive response information from the server device, 
responsive to the response information indicating a completion of a reception regarding the first log data at the server device, delete the first log data from the memory.” along with all other limitations as required by independent claim 1.
“[11] […] generating first integrity inspection data regarding the first log data; 
generating a first signature value regarding the first integrity inspection data;
generating second integrity inspection data regarding second log data generated before the first log data;
generating a second signature value regarding the first integrity inspection data; and
transmitting, to a server device, the first log data, the first integrity inspection data, transmitting the generated first log data, the first integrity inspection data, and the first signature value.” along with all other limitations as required by independent claim 7.
“[15] […] based on a first event in the image forming apparatus, generate log data regarding the first event;
generate first integrity inspection data regarding the log data;
generate a first signature value regarding the first integrity inspection data;
transmit the first log data, the first integrity inspection data, and the first signature value to a server device;
re-transmit, from the image forming apparatus to the server device, the first integrity inspection data and the first signature value responsive to; 
response information from the server device indicating a reception failure of the log data, or 
response information being not received at the image forming apparatus for a predetermined time.” along with all other limitations as required by independent claim 15.
Specifically, the closest prior art, Kudo (2009/0089592), Hashizume (2007/0223025), Sato (2013/0038902) and Koike (2012/0218587), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-10, 12-14 and 16-20 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo (2020/0177753) disclose an image log management apparatus manages image data indicating an execution result of an image processing job on an image processing apparatus, as an image log, and includes: a hardware processor that: performs detection of whether a predetermined reference image is included in the image data related to the image processing job; and restricts storage of an entire image or a partial image as an image log, out of images represented by the image data, in a case where the reference image is detected.
Nakajima (2009/0260069) disclose an image forming system comprising: a server device including user information, for performing a user authentication via a computer network and for receiving and adding up count data on a user basis; and an image forming apparatus including: a storage unit to which a data area for storing therein the count data including a count value of an occurrence of a predetermined event can be allocated; a login processing unit for determining whether or not to permit a user to log in; a count unit for updating, when the predetermined event occurs based on an operation performed by the user permitted to log in, the count data for the user; and a transmission unit for transmitting, when the user logs out, the count data for the user to the server device. 
Fujisawa (2009/0237726) disclose an image forming apparatus including an acquisition unit configured to acquire log data recording operation of the image forming apparatus, a first storage unit configured to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672